                         2:21-cv-02167-CSB-EIL # 1              Page 1 of 6
                                                                                                           E-FILED
                                                                       Wednesday, 30 June, 2021 11:58:30 AM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                   Urbana Division

MELISSA ROACH,                                 )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )       Case No. 2:21-cv-2167
                                               )
WAL-MART STORES, INC.,                         )
                                               )
                       Defendant.              )


                                    NOTICE OF REMOVAL

       Defendant, Walmart, Inc. (incorrectly named Wal-Mart Stores, Inc.), by and through its

attorneys, DeFranco & Bradley, P.C., remove this case to the United States District Court for the

Central District of Illinois pursuant to 28 U.S.C. § 1446 upon the following grounds:

                                              VENUE

       1.      There is now commenced and pending in the Circuit Court for the Fifth Judicial

Circuit, Vermilion County, Illinois, a certain civil action designated as No. 2020-L-046, in which

Melissa Roach is plaintiff and Walmart, Inc. (incorrectly named Wal-Mart Stores, Inc.),

(“Walmart”) is defendant.

       2.      Defendant removes this case to the United States District Court for the Central

District of Illinois pursuant to 28 U.S.C. § 1446(a) because the original action was filed in

Vermilion County, Illinois, which is within the Central District of Illinois.

                                DIVERSITY OF CITIZENSHIP

       3.      The district courts for the United States have original jurisdiction over this litigation

pursuant to 28 U.S.C. § 1332.



                                             Page 1 of 6
                                        Case No. 2:21-cv-2167
                          2:21-cv-02167-CSB-EIL # 1             Page 2 of 6




        4.     Complete diversity of citizenship exists between plaintiff and defendant as required

by 28 U.S.C. § 1332(a).

        5.     Plaintiff is now and was at the commencement of this action a citizen of the State

of Illinois.

        6.     Defendant Walmart is now and was at the commencement of this action a

corporation organized and existing under the laws of the State of Delaware with its principal place

of business in Arkansas. Walmart is a citizen of the States of Delaware and Arkansas.

                                AMOUNT IN CONTROVERSY

        7.     The amount in controversy, exclusive of interest and costs, exceeds $75,000.00 as

required by 28 U.S.C. § 1332(a).

        8.     When the complaint itself does not explicitly establish the amount in controversy,

the district court may look outside the pleadings to other evidence of jurisdictional amount in the

record to determine if the amount in controversy requirement is met. Meridian Sec. Ins. Co. v.

Sadowski, 441 F.3d 536, 543 (7th Cir. 2006); Andrews v. E.I. Du Pont De Nemours and Co., 447

F.3d 510, 515 (7th Cir. 2006) (holding that defendant may establish amount in controversy through

interrogatories, contentions, or admissions in state court, calculations of damages in the complaint,

reference to plaintiff’s settlement demands or informal estimates, or by introducing affidavits from

employees or experts about how much it may cost to satisfy plaintiff’s demands); Chase v. Shop

"N Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997).

        11.    On June 23, 2021, Dr. Victoria Johnson, plaintiff’s treating physician, gave her

deposition on notice by plaintiff. On June 26, 2021, counsel for plaintiff demanded $125,000 to

settle: “This figure is based on the causation opinions provided by Dr. Johnson.” The demand is

in excess of the court’s jurisdictional limit. (The demand correspondence is attached as Exhibit A).


                                             Page 2 of 6
                                        Case No. 2:21-cv-2167
                          2:21-cv-02167-CSB-EIL # 1              Page 3 of 6




See Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 816 (7th Cir. 2006) (explaining that a court

may consider settlement demands as evidence in determining the amount in controversy for

purposes of removal). Defendant had insufficient information to establish that the amount in

controversy was in excess of $75,000 before June 25, 2021, because the medical bills were

approximately $10,000, causation of the treatment was not established, and the medical records

did not establish permanent injury based on injuries proximately caused by defendant’s alleged

wrongful conduct.

                                           TIMELINESS

        12.     Plaintiff filed the Complaint on July 17, 2020, and served defendant with the

Complaint and Summons on July 20, 2020.

        13.     This notice of removal was filed within thirty days after receipt by defendant of

counsel for plaintiff’s settlement demand pursuant to 28 U.S.C. § 1446(b)(3) and within one year

after commencement of the action pursuant to 28 U.S.C. § 1446(c).

                                   NOTICE REQUIREMENTS

        14.     Written notice of the filing of this removal was given to plaintiff pursuant to 28

U.S.C. § 1446(d).

        15.     A copy of this notice of removal was filed with the Fifth Judicial Circuit, Vermilion

County, Illinois, as required by 28 U.S.C. §1446(d).

        16.     A copy of all process and pleadings were filed contemporaneously with this notice

of removal in accordance with 28 U.S.C. §1446(a).

        WHEREFORE, defendant, Walmart, Inc., removes this case to the United States District

Court for the Central District of Illinois and hereby requests that the filing of this notice of removal

shall effect the removal of said civil action to this Court.


                                              Page 3 of 6
                                         Case No. 2:21-cv-2167
                2:21-cv-02167-CSB-EIL # 1          Page 4 of 6




DEFENDANT DEMANDS TRIAL BY JURY.



                         DeFRANCO & BRADLEY, P.C.


                         By /s/James E. DeFranco
                                 James E. DeFranco, #6181134
                                 Nicholas C. Martin, #6324298
                                 141 Market Place, Suite 104
                                 Fairview Heights, IL 62208
                                 (618) 628-2000
                                 (618) 628-2007 Fax
                                 defranco@defrancolaw.com
                                 martin@defrancolaw.com
                                 ATTORNEYS FOR DEFENDANT




                                Page 4 of 6
                           Case No. 2:21-cv-2167
2:21-cv-02167-CSB-EIL # 1   Page 5 of 6
2:21-cv-02167-CSB-EIL # 1   Page 6 of 6
